DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a battery comprising a separator containing  a layer comprising inorganic particles comprising alumina; a binder comprising a polymer comprising a styrene unit; a surfactant comprising a non-ionic surfactant comprising polyoxyethylene lauryl ether and water in the reply filed on 12-12-2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino et al. JP (2016-054302, translation).porous silicon, activated carbon and zeolite; (B) a binder; (C) a slurry stabilizer and (D) a coating aid. Nishino et al. teaches in [0029-0030], that examples of binders include a styrene-butadiene rubber binder (SBR binder), a modified styrene-butadiene rubber binder (modified SBR binder), etc. with a 1st binder comprising a water-based binder as taught above and a 2nd binder comprising a fluorine binders.  Nishino et al. teaches in [0031], that when the mixed binder is used, the blending amount of the 1st binder is in the range of 0.5-2 parts by weight with respect to 100 parts by weight of the component (A) and the blending amount of the 2nd binder is 2-2 parts.  Nishino et al. teaches in [0033], examples of the slurry stabilizers include a water soluble polymer and a surfactant comprising a sulfonic acid-based water soluble polymer having a block type having a sulfonation rate of 5-30% and a fluorine-based non-ionic surfactant.  Nishino et al. teaches in Table 1, having 100 weight percent of the porous silicon; 3 parts by mass of a modified SBR binder and 1 wt% of the slurry stabilizer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. JP (2016-054302, translation).           Nishino et al. teaches in [0028], a battery comprising a porous separator comprising a coating layer comprising (A) one or more selected from the group consisting of porous silicon, activated carbon and zeolite; (B) a binder; (C) a slurry stabilizer and (D) a coating aid. Nishino et al. teaches in [0029-0030], that examples of binders include a styrene-butadiene rubber binder (SBR binder), a modified styrene-butadiene rubber binder (modified SBR binder), etc. with a 1st binder comprising a water-based binder as taught above and a 2nd binder comprising a fluorine binders.  Nishino et al. teaches in [0031], that when the mixed binder is used, the blending amount of the 1st binder is in the range of 0.5-2 parts by weight with respect to 100 parts by weight of the component (A) and the blending amount of the 2nd binder is 2-2 parts.  Nishino et al. teaches in [0033], examples of the slurry stabilizers include a water soluble polymer and a surfactant comprising a sulfonic acid-based water soluble polymer having a block type having a sulfonation rate of 5-30% and a fluorine-based non-ionic surfactant.  Nishino et al. teaches in Table 1, having 100 weight percent of the porous silicon; 3 parts by mass of a modified SBR binder and 1 wt% of the slurry stabilizer.            Nishino et al. teaches the claimed invention as explained above but does not specifically teach the composition of the modified SBR binder..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727